DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 10/11/2021 is acknowledged.  In view of Applicant’s claim amendments, modified rejections have been made below, which now render Applicant’s arguments moot.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-26 and 50-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 18 are directed to:

    PNG
    media_image1.png
    422
    650
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    309
    641
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    131
    652
    media_image3.png
    Greyscale

It is unclear what precise steps the claimed methods comprises.  Step a) is clearly an active step and involves diagnosis which demonstrates gadolinium-positive lesions.  The wherein limitation is not, however, written as an active step involving a diagnostic step.  Therefore, the most common interpretation would be that this wherein limitation simple cites the intended result of the two positively recited active steps a) and b).  If so, however, however, this intended result would read as “wherein the reducing cortical atrophy comprises a reduction of new or enlarged lesions”, and not “wherein the reducing cortical atrophy comprises a reduction of new or enlarged T2 lesions and/ or a reduction of cumulative CE lesions.”  Stated another way, the lesions themselves cannot be T2 or CE, i.e., only their detection by MRI can detect them as such.  But if a second MRI diagnosis is required, then this ought to be an active second diagnosis c) step.  Thus, the claim is vague and ambiguous, because it is unclear from the language of the claim if it requires a post-treatment MRI diagnosis, or not.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-26 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over  US 2015/0238478 A1 to Weinstein ("Weinstein”, of record), and further in view of Fakhredin et al., Imaging in multiple sclerosis: A new spin on lesions, Journal  of  Medical  Imaging  and  Radiation  Oncology60(2016) 577–586577Journal of Medical Imaging and Radiation Oncology (“Fakhredin”), and Cutter et al., Development of a multiple sclerosis functional composite as a clinical trial outcome measure", Brain, Volume 122, Issue 5, May 1999, Pages 871–882 ("Cutter', of record’).
Claim interpretation
The Examiner restates her interpretation of Applicant’s claims from the 35 U.S.C. 112(b) rejection above.
Rejection
Weinstein relates to treating MS with PPAR gama agonists, and in particular the compound of formula (I), known as INT131, which is Applicant’s claimed compound.

    PNG
    media_image4.png
    210
    311
    media_image4.png
    Greyscale

Winstein discloses a method of reducing cortical atrophy, which is tantamount to reducing loss of cortical volume, specifically disclosing that cortical gray matter atrophy is seen in multiple sclerosis MS, and that the compound INT131 is clinically active against gray matter atrophy in MS, and that the compounds alleviate the symptoms of the disorder; paragraphs [0025], [0053]) in a subject suffering from multiple sclerosis comprising administering to the subject, at regular dosing intervals, a pharmaceutical composition comprising a therapeutically effective amount of a compound of formula (I) (claim 1).  Weinstein further discloses wherein the compound of formula (I) (administering a compound of formula I; claim 1) is in the form of a besylate salt (examples of pharmaceutically acceptable acid addition salts include benzenesulfonic, i.e., the besylate; paragraph [0027]).
The term “subject” in Weinstein is defined to include a human, as a preferred embodiment.  This is indicative of both genders- woman and man. (paragraph [0026]).
Weinstein further discloses relapsing remitting multiple sclerosis (RRMS; paragraphs [0008], [0039], [0044]).  Weinstein further discloses wherein the method reduces MS-related dysfunction (the method of alleviating the disease symptoms, i.e., the disease-related dysfunction, where the disease is multiple sclerosis MS; abstract; paragraph [0023]).  Weinstein further discloses wherein the therapeutically effective amount is about 3 milligrams (1-3 mg/day is a sufficient dose to elicit the desired response; paragraph [0038]).  Weinstein further discloses wherein the composition is administered to the subject daily (1-3 mg/day is a sufficient dose to elicit the desired response; paragraph [0038]), and in a separate embodiment Weinstein further discloses wherein the composition is administered once daily (the mice were given daily ip injection of 1 or 3 mg/kg/d of INT131; paragraph [0040]). 
Weinstein does disclose diagnosis of MS establishing gadolinium positive lesion, to include of enlarged T2 lesions and/or contrast enhanced (CE) lesions, in a treatment naïve subject.
Weinstein does not disclose step a), namely, diagnosis which demonstrates gadolinium-positive lesions in a treatment naïve subject, and “wherein the reducing cortical atrophy comprises a reduction of new or enlarged T2 lesions and/ or a reduction of cumulative CE lesions. (p. 580-582).  
Fakhredin discloses that the presence of presence of hypo- and hyperintense lesions on T1- and T2-weighted magnetic resonance imaging (MRI) sequences in white matter (WM)is a common diagnostic finding in MS, to include when performed by contrast enhancement, i.e. a CE lesion. (Abstract, p. 579-580).  Fakhredin discloses that this MRI method is used to accurately determine the diagnosis in MS (p. 577), which would suggest to the skilled artisan that it is done to a treatment naïve subject, i.e. who is first diagnosed before being treated.  Fakhredin also discloses that the method is used to follow up on disease progression, such as by determination of lesion accrual (i.e. cumulative lesions), which is associated with worsening of clinical disability. (p. 579-580). To the skilled artisan, this would suggest evaluation of disease progression, which is inclusive of assessment of treatment efficacy.  The lesions may be demonstrated to be new or enhanced. (p. 577).
Weinstein does not disclose wherein the dysfunction is determined by Expanded Disability Status Scale (EDSS) or Multiple Sclerosis Functional Composite (MSFC). 
However, Cutter discloses that the primary outcome measures of MS are determined by Kurtzke’s Expanded Disability Status Scale (EDSS) and by Multiple Sclerosis Functional Composite MSFC (Abstract). 
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method, as disclosed by Weinstein, to include wherein treatment is combine with diagnostic methods to ascertain initial MS diagnosis and/ or treatment efficacy, such as by MRI as disclosed in Fakhredin, or wherein the dysfunction is determined by EDSS and/or MSFC, as disclosed by Cutter.  The skilled artisan would have been motivated to contemporaneously combine accurate diagnosis, treatment and diagnostic evaluation of treatment efficacy and outcome, guided by the desire to improve treatment outcome of multiple sclerosis.

Other relevant art

The Examiner also restates for the record the following cumulative prior art over which a rejection was not made solely in view of its cumulative nature.
-US 2007/0293536 A1 to Kruk, et al ("Kruk”, of record).
Kruk discloses a method of treating multiple sclerosis with PPAR gamma ligands, which are useful for treating disorders associated with neuroinflammation, such as multiple sclerosis: paragraph [0106]) in a subject (claims 47 and 48), which the skilled artisan would know to encompass both man and woman.  Kruk further specifically discloses administration to woman (PPAR gamma modulators are useful for treatment of female-specific conditions; paragraph [0102]) comprising administering at regular dosing intervals (once or twice per day, i.e., at regular dosing intervals; paragraph [0089]) a pharmaceutical composition (paragraph [0011]) comprising a therapeutically effective amount of a pharmaceutically acceptable salt of a compound of formula I (claim 47).

    PNG
    media_image5.png
    122
    287
    media_image5.png
    Greyscale

Kruk further discloses wherein the compound of formula (I) is in the form of a besylate salt (formula III, the preferred besylate salt of compound 101 is provided by formula; paragraph [0055]).
Kruk further discloses wherein the therapeutically effective amount is from about 3 to about 10 milligrams (the appropriate dosage is 0.001 to 100 mg per kg patient body weight per day, i.e., for the average patient of 50 to 100 kg, the dose is 0.05 mg to 10 g per day; paragraph [0089]).
Since the same compound is disclosed for treating of the same disease- MS at therapeutically effective amounts, it will necessarily reduce loss of cortical atrophy and loss of cortical volume.

-From Applicant’s IDS dated 10/11/2021

-

    PNG
    media_image6.png
    596
    766
    media_image6.png
    Greyscale


- 
    PNG
    media_image7.png
    582
    642
    media_image7.png
    Greyscale



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627